DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 25, 27-30, 146, 148-151, and 155-161, are rejected under 35 U.S.C. 102(a)(1) as being anticipated Belikov et al. (2008/0280260). 
Regarding claim 25, Belikov et al. discloses a method of treating a dental hard tissue to resist acid dissolution (Fig. 10; abstract) the system comprising: generating at least one pulse of a laser beam (Fig. 10; paragraph 152); defining a laser beam width and focusing the laser beam at or near a surface 10-9 of the dental hard tissue using at least one optic 10-12 (Fig. 10; paragraphs 155, 216-217).  
	Belikov et al. further discloses controlling pulse energy based on the defined beam width (Fig. 10; paragraphs 216-217), such that the laser beam pulse has a fluence profile at a focus having: a maximum local fluence less than an upper threshold  surface modification being surface ablation of the dental hard tissue (Paragraph 63 - “below ablation thresholds”).  
The laser beam pulse further has fluence profile at a focus having: at least one other local fluence greater than a lower threshold fluence, the lower threshold fluence defined as a fluence that causes at least one of (i) a minimum increase in an acid dissolution resistance of the dental hard tissue and (ii) a minimum decrease in an amount of surface carbonate of the dental hard tissue (Paragraph 63 “loss of carbonate and an increase in the enamel’s acid resistance”).  
Regarding the newly recited limitation that a surface modification including “each of melting and ablation”, note that Belikov et al. discloses: “Tooth or other hard tissues' surface laser modification is a method of selectively heating the superficial layer of hard tissue to high temperatures below or above the melting temperature of its mineral components” (paragraph 63, emphasis added).  
Belikov et al. also discloses in an embodiment: “tooth rejuvenation is accomplished by impregnating a porous layer of the tooth with particles. The particles are such that their fluidity temperature is lower than a melting temperature of a hard tissue of the porous layer. Further, the method is accomplished by selectively heating the porous layer to a temperature lower than that the melting temperature of the hard tissue, but higher than the fluidity temperature of the particles, therefore liquefying the material of the particles” - paragraph [0079], emphasis added).  Therefore, in this particular embodiment, Belikov et al. discloses melting only the particles added to the tissue, and NOT melting the dental hard tissue.  

As to claims 29-30, Belikov et al. discloses that the acid dissolution resistance is determined by at least one of an acidic challenge and a pH cycling study; the acidic challenge using at least one of citric acid, acetic acid, and lactic acid, and (paragraphs 118-120, 242).  
As to claim 146, Belikov et al. discloses the amount of surface carbonate is measured by spectroscopy (paragraph 155).  
As to claim 148, Belikov et al. discloses the laser source produces a laser beam having a wavelength of 9.6 microns (paragraph 63), which is within the claimed range from 8 to 12 microns.  As to claim 149, the controller is adapted to control at least one of a pulse duration, average laser input power, and average laser output power, to control the pulse energy. (paragraphs 114, 127, 138, 140).   As to claims 150-151, note the application of a post-treatment solution of hydrogen peroxide (abstract; paragraph 280).  
Regarding claims 155-161, Belikov et al. discloses directing a fluid across the dental hard tissue and applying simultaneously or asynchronously the laser pulse step (paragraphs 114 and 243-254).  Note that the fluid may be water-based or air (paragraph 260).  
As to claim 165-166, Belikov et al. discloses application of a post-treatment solution of hydrogen peroxide (abstract; paragraph 280).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 147, 152-154, and 162-165, are rejected under 35 U.S.C. 103 as being unpatentable over Belikov et al. in view of Monty (2013/0059264). 
Regarding claim 147, Belikov et al. fails to disclose a Gaussian energy profile.  Monty discloses such engy profile is well known to be a top-hap prole, a Gaussian profile, etc. (paragraph 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Belikov et al. by selecting a Gaussian energy profile as taught by Monty to be a suitable alternative energy profile for the intended use of laser treatment of teeth surface.  
Regarding claims 152-154, Belikov et al. discloses the laser pulse energy of 1 J/cm2 fluence (paragraph 63) and various ranges of pulse duration (paragraphs 60, 110).  Such claimed ranges of pulse energy and pulse duration would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144. 
	Regarding claims 162-165, Belikov et al. discloses directing a fluid of air, but fails to disclose adjusting the flow rate of such fluid as claimed.  Monty discloses adjusting See MPEP §§ 2144. 

Response to Arguments
6.	Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.  Applicant argues that Belikov heats the enamel to a melting temperature and melting the porous layer, failing to teach a maximum local fluence that is insufficient to cause surface modification of melting.  
However, note that in a particular embodiment, Belikov et al. discloses: “tooth rejuvenation is accomplished by impregnating a porous layer of the tooth with particles. The particles are such that their fluidity temperature is lower than a melting temperature of a hard tissue of the porous layer. Further, the method is accomplished by selectively heating the porous layer to a temperature lower than that the melting temperature of the hard tissue, but higher than the fluidity temperature of the particles, therefore liquefying the material of the particles” - paragraph [0079], emphasis added).  . 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection (i.e. new interpretation(s) of Belikov et al.) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772